Orders dismissing motions affirmed. Since the result to the defendant will be the same in any event we do not pass upon the question whether the case is properly before us on report. See G. L. (Ter. Ed.) c. 278, § 30; Commonwealth v. Burton, 183 Mass. 461, 473-474; DeFerrari v. DeFerrari, 220 Mass. 38, 40; Commonwealth v. McNary, 246 Mass. 46, 48; Commonwealth v. Morgan, 280 Mass. 392, 393. The action of the trial judge in declining to hear the motions and in effect, if not in form, denying them was correct on the authority of Commonwealth v. Phelan, 271 Mass. 21, 22. The defendant, however, asserts that the action of the trial judge infringed his constitutional rights conferred by Part 1, art. 11, of the Constitution of Massachusetts. But as he advances no argument in support of his assertion the court is not required to decide the point. Commonwealth v. Dyer, 243 Mass. 472, 508. Latherizer Corp. v. Department of Public Utilities, 278 Mass. 454, 460. Carangias v. Market Men’s Relief Association, Inc. 293 Mass. 284, 285. Nevertheless we have considered it and are satisfied that it is without merit. Since, as appears from the report, no question is raised as to the regularity of the proceeding at which the defendant was sentenced he had no constitutional right to a rehearing. See Pittsburgh, Cincinnati, Chicago & St. Louis Railway v. Backus, 154 U. S. 421, 426-427; James v. Appel, 192 U. S. 129, 137; McKane v. Durston, 153 U. S. 684, 687; Ohio v. Akron Metropolitan Park District, 281 U. S. 74, 80; District of Columbia v. Clawans, 300 U. S. 617, 627. See also Universal Adjustment Corp. v. Midland Bank, Ltd. of London, 281 Mass. 303, 320; King v. Grace, 293 Mass. 244.